                 Case 8:18-bk-08813-CPM              Doc 37      Filed 07/11/19       Page 1 of 1
[jiffyord] [Bench Order +]

                                                 ORDERED.


           Dated: July 11, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No.
                                                                          8:18−bk−08813−CPM
                                                                          Chapter 13
Edward Lee Williams
fka Cynthia June Walker
fka Cynthia June Hornblower
fka Cynthia June Hornblower
fka Cynthia June Hornblower

Cynthia June Williams−Walker

________Debtor*________/


                             ORDER DENYING MOTION FOR RECONSIDERATION

           THIS CASE came on for hearing on July 10, 2019 , for consideration of the Motion for
         Reconsideration (Doc. 34 ), filed by Debtor Edward Williams .

           For the reasons stated orally and recorded in open court, the Motion for Reconsideration is
         Denied .



             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Robert Geller is directed to serve a copy of this order on interested non−CM/ECF
         users and file a proof of service within three (3) days of entry of the order.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
